 ,In the Matter Of PHILADELPHIA INQUIRER COMPANYandNEWSPAPERGUILD OF PHILADELPHIA AND CAMDENCase No. R-2285.-DecidedApril 17, 1941Jurisdiction:newspaper publishing industryInvestigation and Certification of Representatives:existence of question . Com-pany refused to recognize the petitioning union as representative of severalgroups not theretofore covered by contract with the union because otherorganizations claimed to represent these groups; contract with a rival unionwhich included one of the groups whom the petitioning union claims to rep-resent, no bar to, since the contracting union did not represent a majorityof these employees at the time of the execution of the contract and has notattempted to bargain under the contract on their behalf ; separate electionsordered to resolve question among the several groups; election unnecessaryamong employees in the general unit who, according to a stipulation, havedesignated as representative the only organization claiming to represent them.Unit Appropriatefor CollectiveBargaining:to determine whether the roadmen,streetmen, and district managers, respectively, should be included in a gen-eral bargaining unit of editorial, advertising circulation and commercialemployees, as requested by the petitioning union, or whether said employeesbelong to a unit of drivers, as requested by an opposing labor organization,the Board ordered separate elections among employees within each of saidthree groups; separate election also ordered among the masking artists todetermine their inclusion in the general unit.Mr. Jerome I. Mac/it and"Mr. Jack Davis,for the Board.Murdock, Paxon, Kalish and Green;byMr. Harry A. Kalish,ofPhiladelphia, Pa., for the Company.1Mlr.M. H. Goldstein,of Philadelphia, Pa., for the Guild.Mr. Edward Davis,of Philadelphia, Pa., for the Chauffeurs.Mr.Warner D. Curry,of Philadelphia, Pa., for the Photo En-gravers.Mr. Joseph J. Laughran,of Philadelphia, Pa., for the MailersUnion.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 10, 1940, Newspaper Guild of Philadelphia and Camden,herein called the Guild, filed with the Regional Director for the31 N. L. R. B., No. 7.26 IPHILADELPHIA INQUIRER COMPANY27Fourth Region (Philadelphia, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Philadelphia Inquirer Company, Phila-delphia, Pennsylvania, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On July 8, 1940, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 8, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theGuild, and upon Philadelphia Newspaper and Magazine Chauffeursand Handlers Local Union No. 628, herein called the Chauffeurs;Philadelphia Photo-Engravers' Union No. 7, I. P. E. U. of NorthAmerica, herein called the Photo Engravers; and Philadelphia Mail-ers'Union, Local 14, herein called the Mailers Union, labor organiza-tions claiming to represent employee's directly affected by theinvestigation.Pursuant to notice,' a hearing was held from January23 to February 1, 1941, at Philadelphia, Pennsylvania, before CharlesE. Persons, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the Company,, the Guild, and the Chauffeurs,were represented by counsel, and the Photo Engravers and theMailers Union by-their representatives; all participated in the- hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing the Trial Ex-aminer made several rulings on motions and* on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The Company, the Guild, the Chauffeurs, and the Photo Engraversfiled briefs which have been duly considered by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Philadelphia Inquirer Company, a Delaware corporation hav-ing its principal place of business in Philadelphia, Pennsylvania,1On January 14, 1941, at the request of the Guild,the Regional Director ordered a post-ponement of the hearing. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the publisher of a daily and Sunday newspaper and prints amagazine.In the publication of its newspaper and in the printingof the magazine the Company uses newsprint, ink, and metal, ofwhich approximately 92 per cent is obtained from points outside theState of Pennsylvania.' Approximately 10 per cent of the circula-tion of its daily paper and 24 per cent of the circulation of itsSunday paper occurs outside the State of Pennsylvania.The Com-pany is a member of the Associated Press, a corporation engagedin the collection and dissemination of news throughout the UnitedStates, and causes to be transmitted in interstate commerce from andthrough States of the United States other than the State of Penn-sylvania to its Philadelphia plant news items and reports from thesaid Associated Press.The Company admits that it is engaged in commerce, within themeaning of the Act.U. THE ORGANIZATIONS INVOLVED,Newspaper Guild of Philadelphia and Camden, is a labor organi-zation affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.Philadelphia Newspaper Chauffeurs' and Handlers Local UnionNo. 628; Philadelphia Photo-Engravers' Union No. 7, I. P. E. U.of North America ; and Philadelphia Mailers' Union, Local 14, arelabor organizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt least since August 1938, the Guild has been in contractualrelationshipwith the Company as the - exclusive representative ofcertain of the Company's employees.The 1938 contract coveredemployees in the editorial, classified advertising, and accounting de-partments.The 1939 contract covered, in addition to the aboveemployees, the composing room and newsprint employees, telephoneoperators, and all other advertising employees. In the spring of 1940,in contemplation of the expiration of this contract, the Guild begannegotiations with the Company for a new contract to include severalgroups of employees not theretofore covered by contract.Amongthem were all roadmen, district managers, streetmen, and maskingartists of the Company.The Company refused to recognize theGuild as the exclusive representative of the roadmen, streetmen, anddistrictmanagers because the Chauffeurs claim to represent thosegroups, or of the masking artists because the Photo Engravers claimsto represent them._ PHILADELPHIA INQUIRER COMPANY29On June 10, 1940, the Guild filed the petition herein. In Novem-ber 1940 the Company entered into a closed-shop contract with theGuild,, effective August 2, 1940,and expiring August 2, 1941, cover-ing all employees in the unit proposed by the Guild, except the, road-men, streetmen,district managers, and masking artists.It was stipu-lated that the contract was made without prejudice to the Guild'sclaim for a larger unit to include the above employees.On June 1, 1939,the Photo Engravers entered into a collective,bargaining agreement with "The Newspaper Publishers of the Cityof Philadelphia,"including the Company.By its terms the contractcontinues in effect until May 31, 1941, and from year to year there-after unless one party shall, not less than 30 days prior to the annualterminal date, serve notice of change or alteration upon the other.The contract provides that the "Publishers[including the Company]shall employ none but members of the [Photo Engravers]in goodstanding to do any work which comes under the jurisdiction of'theInternational Photo-Engravers'Union of N. A."and that"the proc-ess of photoengraving and its attendant work thereto is definedas ... including .,.. making of masks for drop out purposes ..."At the time this contract was concluded the Photo Engravers didnot represent the masking artists of the Company or the other twoPhiladelphia papers; nor did the Photo Engravers at the hearingclaim any membership among these artists.Moreover,there is noshowing that the Photo Engravers has ever attempted to bargainon their behalf.Althoughthe terms of the contract cover the mak-ing of masks,the substantive provision thereof dealing with wages,hours, and working conditions do not purport to cover the maskingartists.2Under the circumstances we find that the contract doesnot constitute a bar to this proceeding.The Guild represents all the 529 employees,including the 37 em-ployees in the inside circulation department,covered by its outstand-ing contract;both the Guild and the Chauffeurs represent asubstantial number of the 32 roadmen,streetmen,and district man-agers.3There was introduced in evidence a report by the RegionalDirector showing that the Guild represents a substantial number ofthe masking artists.42While the contract provides for a journeyman wage scale of $59 to $67 a week, themasking artist earns approximately one-half of that scaleIn its brief the Photo Engraversstates,". . .We have always had a sufficient number of members out of work who shouldreally be filling these masking positions .. .8These facts are based upon stipulations entered into by the respective partiesTherecord shows that all 8 of the roadmen are members of the Guild;that all 10 of the street-men are members of the Chauffeurs;and that both labor organizations have membershipcards signed by. a substantial number of the 14 district managers.* The report showed that the Guild submitted application cards signed by 13 of the 19masking artists.The Photo Engravers made no showing of representation among thejnasliing artists,but asserted that the work done by.these employees is covered in itsclosed-shop contract,discussed above, with the Company. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Guildalleges thatthe appropriateunit comprises:all employeesof the editorial department,including masking artists;all employeesof the advertising, accounting, composing-room detail, and newsprintdepartments ; telephone operators ; and all employees in the circula-tion department; including roadmen, streetmen, district managers,clerks, and employees of the insurance and home delivery, pre-datecirculation, and contest divisions, but excluding mail subscriptionemployees,' pre-date circulation roadmen, the circulation director,and the heads 'of the city circulation, country circulation, premiumand insurance, and pre-date circulation divisions. - The Guild wouldalso exclude from the.unit all employees in the above departmentswho are excluded in its outstanding contract, mentioned above, andall drivers and helpers.°-There is no dispute among the parties as to the essential appro-priateness of the proposed unit covering generally the editorial, adver-tising, circulation, and commercial employees.As noted above, theGuild's outstanding contract with the Company covers all employeesin the proposed unit except the classifications here in dispute, namely,roadmen, district managers, streetmen, and masking artists.The pro-posed unit conforms substantially to the type of unit which we havefound to be appropriate in other representation cases in the news-paper publishing industry.Reserving for the moment the questionThe unit alleged in the Guild'spetition originally included the mail subscription em-plo3eeswhom theMaileis Union also claimed to repieseutAt.thehealing theGuild, pur-suant to an understandingwiththeMailers Union, amended its petition to exclude mailsubsciiption employees,stating that the amendment was made without prejudice to anyfuture claim by the Guild concerning the inclusion of these employees in a large unit6On May1, 1940, the Chauffeurs and the Company entered into a closed-shop agreementcovering all drivers(chauffeurs) and helpers,numbering105.Itwasstipulated that theChauffeurs represents all such employees.7 SeeMatter of Seattle Post-Intelligencer Department of Hearst Publications,IncandNewspaper Guild,Local No. 82,9N. L. R. B.1262 ,Matter of New YorkEveningJournal,Inc.andNewspaper Guild of New York,10 N L.R B. 197;Matter of Brooklyn Daily .PHILADELPHIA INQUIRER COMPANY31of inclusion of the disputed groups, we find that the bargaining unitrequested by the Guild is otherwise appropriate for the purposes ofcollective bargaining.We shall now consider the classifications concerning whose inclusion.there is disagreement.Roadmen, district managers, and streetmenThe Chauffeurs would exclude the 32 roadmen, district managers,and streetmen, herein referred to for convenience as the outside cir-culation employees, contending that they, together with the 105 driv-ers 8 constitute a separate appropriate unit.The Guild contends thatthese outside circulation employees like the inside clerical employees sin the circulation department should be included in the general bar-gaining unit.As an alternate contention the Guild argues that ifthe outside circulation employees are not included in the generalbargaining unit, the Board should find that the inside and outside,circulation employees together constitute a separate appropriate unit.Under either of the Guild's contentions, it represents a majority ofthe employees in the unit claimed by it to be appropriate, includingthese disputed groups.The circulation department manages, controls, and promotes thedistribution and circulation of the Company's papers through car-riers (news dealers), stores, newsboys, and by other channels. . Papersare delivered to these various distribution channels by the Company'sown trucks, independent truckers, express, and mail.The city cir-culation department, which directs the circulation, operations of theCompany in Philadelphia and Camden, and the country circulation de-partment, which directs suburban and country circulation operations,are the two largest divisions of the circulation department.The 37so-called inside circulation employees work in the Company's plant,where they perform clerical duties, including the handling of ordersand communications to and from the outside circulation employees.The roacimen, district managers, and streetmen in the circulation de-partment perform substantially all of their duties outside the plant.Roadmen:There are eight roadmen 10 in the country circulation de-partment whose inclusion in the general unit is contested.TheirEagleandNewspaper Guild of NewYork-,13 N. L. R.B. 974;Matter of New Yorl,Post,Inc and Publishers Service;Inc.andNewspaper Guildof NewYork,14 N L.R. B 1008.8 See footnote6, supra6The 37 inside circulation employees are included in the Guild's contract and the Guildrepresents all of them.11These employees are Joseph H. Beckhous,John B. Burns,wm G Cotton,J.E Costello,D A 0 Donnell, Edward L. Platt, W. O. Thompson, and Philip Weintrab. The Companyalso employs pre-date circulation roadmen who work outside the suburban area. Thelabor organizations involved would exclude these roadmen from any unit or units foundsappropriate. 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDduties require them to keep in constant touch ,with suburban carriersand country dealers to regulate their supply of newspapers; to promotesales and do advertising work; to investigate suburban complaints; tocollect delinquent and current accounts; and to secure additionalpapers for carriers and dealers in cases of sell-outs and in emergencies.While these employees report to the Company's plant at infrequentintervals, they communicate daily by telephone with the office of thecountry circulation department and submit by mail several types ofdaily and weekly reports.The roadmen do not control or supervisethe Companys delivery trucks or their drivers, but may on occasioncover a route with a new driver.District managers:The Company employs 14 district managers whowork out of the office of the city circulation department.The Com-pany trucks deliver newspapers to persons known as carriers who inturn operate home delivery routes and also deliver to some stores 11The district managers manage home delivery circulation in the variousdistricts of Philadelphia.They check the carriers' operations; regu-late their supply of papers; investigate subscriber complaints con-cerning the home delivery service of carriers; engage in certain ad-vertising and promotional work; and supervise home canvassers.Thedistrict managers communicate by telephone with the Company's of-fice at regular intervals during the day and submit daily written re--ports.While their duties do not normally entail the delivery ofpapers; the district managers on infrequent occasions may be requiredto secure additional, papers and deliver them to carriers and stores,and, to assist streetmen in distributing papers to newsboys.The dis-trictmanagers exercise no supervision over the drivers and havesubstantially no contact with them.The manager of the city circu-lation department stated that the duties of the district managers and'the roadlilen are similar.Streetmen:The' 10 streetmen employed by the Company are partof the city circulation department.These employees work in Phila-delphia and in Camden, New Jersey, where they control and regulatethe supply of papers received by newsboys, corner stands, and storesreceiving papers directly from the Company's trucks.The street-.men on occasions transfer papers from one newsboy or corner standto another; they supervise the work of the truck drivers, substituting.for them in cases of emergency; and they submit written daily reportsto the Company. These employees have no connection with homedelivery service.-The 105 truck drivers and helpers 12 employed by the Company areunder the immediate supervision of one Rinehart at the garage, andn Most of the stores receive papers directly from the Company's ti ucks18As stated above, the drivers are covered by the Chauffeurs'closed-shop contract andare excluded from the general bargaining unit. PHILAD'EIIIPHIA INQUIRER COMPANY33under the general supervision of the manager of either the city' orcountry circulation departments, depending upon their respectiveroutes.The drivers -order and pick up papers at the Company'splant and make deliveries to carriers, stores, or other distributionchannels.They also make some collections and submit daily writtenreports._The record discloses that in the first part of 1940 both the Guildand the Chauffeurs began organizational campaigns among certaingroups of outside circulation employees.Six of the district managersand all 10 streetmen already had joined the Chauffeurs in 1935 and1936.13In March and April 1940,12 of the 14 district managersand substantially all of the roadmen joined the Guild. - In May 1940some district managers who were members of the Guild transferredtheir affiliation to the Chauffeurs.The Guild has never had anymembership among the streetmen and the Chauffeurs has never hadany membership, among the roadmen.,The roadmen, district managers, and streetmen have never beencovered in any contract with the Company. The Chauffeurs didnot request their inclusion in the drivers' contract concluded in May1940 and, as stated above, the Company refused the Guild's requestfor their inclusion in its outstanding contract.After concluding thedrivers' contract, the' Chauffeurs submitted a contract covering onlythe streetmen and district managers.This contract was not acceptedby the Company.So far as it is disclosed by the record, the bargaining history ofthe newspaper industry is inconclusive with regard to the inclusionof outside circulation employees in units comparable to that requestedby the Guild.'4Under all the' circumstances we are of the opinion that the ques-tion of the proper unit should be determined by the desires of theoutside circulation employees themselves.Anticipating this con-clusion by the Board, the Chauffeurs and the Guild expressed di-vergent views concerning the voting unit for ascertaining the desiresl'3 Some of the streetmen and district managers were formerly truck drivers.14 The Guild introduced in evidence a number of contracts under which certain groups ofoutside circulation employees had been included in the Guild'sgeneral bargaining unit.The Chauffeurs has an outstanding collective bargaining contract with Public Ledger, Inc,a Philadelphia newspaper,covering streetmen and drivers.In cases where there was a dispute concerning the proper unit for certain groups of out-side employers,the Board ordered a separate election for these employees.SeeMatter ofBrooklyn EagleandNewspaper Guild of New York,13 N. L.. R. B 979;Matter of New YorkPost, Inc, and Publishers Service,Inc.andNewspaper Gusld of New York,14 N. L R. B.1008.In other cases involving no dispute the Board granted the Union's request either forinclusion or exclusion of various groups of these employees.SeeMatter of Cleveland Com-pany,Publisherof theCleveland NewsandCleveland Newspaper Guild, Local 1 (C. I. 0),19 N. L.R. B. 435.1 34 -DECISIONSOF NATIONALLABOR RELATIONS BOARDof these men.The Chauffeurs contends that the roadmen, districtmanagers, and streetmen should vote as a single group ; the Guildwould have each classification vote separately.Giving due consid-eration to the history and extent of organization among these threegroups, and the bargaining negotiations pursued on their behalf, the.nature and conditions of their work, we believe that separate electionz,for each of these three groups is the most feasible method of ascer-taining their desires.We shall therefore direct that separate elections be held amongthe roadmen, the district managers, and the streetmen to determinewhether they desire to be represented by the Guild or by theChauffeurs, for the purposes of collective bargaining, or by neither.If a majority of employees within any. of these groups vote for theGuild, we shall include that'group, or groups, in the general bargain-ing unit.Masking artistsThe Guild desires to include the masking artists of the Companyin the general bargaining unit.The Photo Engravers claims juris-diction over, the work done by these artists, asserting that its out-standing closed-shop contract, discussed above, recognizes this juris-dictional claim.In its art department the Company employs a number of artistsincluding 19 masking artists who are engaged in the process of paint-ing out portions of photographs and art work in order to increase,by contrast, the effect of other portions.The Photo Engravers con-tends that this work is an integral part of the process of photo-engraving.In March 1938 all the masking artists employed by the Companyand two other Philadelphia newspapers signed Guild applicationcards.Shortly thereafter a jurisdictioi-lal dispute arose between theGuild and the Photo Engravers concerning the work of the maskingartists,whereupon these labor organizations agreed that the mask-ing artists should determine for themselves whether they desired tobelong to the Guild or the Photo Engravers. In a ballot conductedamong the masking artists by these labor organizations, substantiallyall of them voted for the Photo Engravers.However, they have notsince been given application cards or otherwise encouraged to jointhe Photo Engravers. In December 1938 the masking artists em-ployed by the Company and the other two papers signed a petitionwithdrawing any connection with the Photo Engravers and notifiedthe latter of this action.These masking artists then re'affiliatedwith the Guild.1515As stated above,'the Guild submitted applications signed by 13 of the 19masking artistsemployed by the Company. . PHILADELPHIA INQUIRER COMPANY35Under all the circumstances we are of the opinion that the questionof the proper unit for masking artists should be determined by thedesires of the masking artists themselves.We shall therefore directthat an election by secret ballot be held among the masking artistsof the Company to determine whether they desire to be representedby the Guild or by the Photo Engravers, or by neither. If a majorityof these employees vote -for the Guild, we shall include them in thegeneral bargaining unit.Our finding of appropriate unit will abide the outcome of theelections held pursuant to our Direction.VI.THE DETERMINATION OF REPRESENTATIVESThe Guild requests that any elections ordered by the Board berestricted to those groups whose representation is in dispute.Atthe hearing the Company and the Guild stipulated without objec-tion that the Guild represents all the employees, numbering approxi-mately 529, covered by its outstanding contract. Inasmuch as thereis no dispute concerning the representation of these employee ,11 anelection among them will not be necessary.As to the roadmen, district managers, streetmen, and maskingartistswhose representation is contested, we find that the questionwhich has arisen concerning their representation can best be resolvedby separate elections by secret ballot within each of these groups.As indicated, above, the elections among the roadmen, district mail-agers, and streetmen will determine whether they, respectively,desire to be represented by the Guild, by the Chauffeurs, or by.neither; and the election among the masking artists will determinewhether they desire to be represented 'by the Guild, by the PhotoEngravers, or by neither. Inasmuch as the Photo Engraversexpressed no desire to participate in an election, we shall grantpermission to the Photo Engravers to have its name removed fromthe ballot if it so desires, and if it notifies the Regional Directorfor the Fourth Region to that effect in writing within five (5) daysfrom the date of this Direction of Elections.The parties made no contention concerning an eligibility date.In accordance with our usual practice, we shall use the last pay-rollperiod immediately preceding the date of this Direction to determineeligibility to vote in the elections hereinafter directed.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:ie As stated above,the Guild agreed to relinquish the mail subscription employees to theMailers Union and to exclude them from the general unit.441843-42-vol. 31-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONOLUsION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Philadelphia Inquirer Company withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by 'Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECrED that, as part of the investigation directed by the Boardto ascertain representatives for collective bargaining with Phila-delphia Inquirer Company, Philadelphia, Pennsylvania, separateelections by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and "Regulations, among those employees of the PhiladelphiaInquirer Company described below who worked for the Companyduring the pay-roll period last preceding the date of this Direction,including those who did not work during such pay-roll periodbecause they were ill or on vacation or absent because called formilitary service, and those who were then or have since beentemporarily laid off, but excluding those who have since quit or beendischarged for cause:(a)Roadmen in the country circulation department, to determinewhether they desire to be represented by Newspaper Guild of Phila-delphia and Camden, affiliated with C. I. 0., or by PhiladelphiaNewspaper and Magazine Chauffeurs and Handlers, Local UnionNo. 628, affiliated with the A. F. of L., for purposes of collectivebargaining, or by neither;(b) District managers in the city circulation department, to deter-mine whether they desire to be represented by Newspaper Guildof Philadelphia and Camden, affiliated with the C. I. 0., or by Phila-delphia Newspaper and Magazine Chauffeurs and Handlers, LocalUnion No. 628, affiliated with the A. F. of L., for purposes of col-lective bargaining, or by neither;--(c)Streetmen in the city circulation department, to "determinewhether they desire to be represented by Newspaper, Guild. of Phila- PHILADEiLPHIA INQUIRER COMPANY37delphia and Camden, affiliated with C. I. 0., or by PhiladelphiaNewspaper and Magazine Chauffeurs and Handlers, Local UnionNo. 628, affiliated with the A. F. of L.; for purposes of collectivebargaining, or by neither;(d)Masking artists, to determine whether they desire to be. rep-resented by Newspaper Guild of Philadelphia and Camden, affili-ated with the C. I. 0., or by Philadelphia Photo-Engravers' UnionNo. 7, I. P. E. U. of North America, affiliated with the A. F. of-L.,for the purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, concurring and dissenting:The Company's employees have organized into two well-establishedbargaining units.One comprises the various inside departments,including inside circulation employees; the-other comprises the Com-pany's drivers.The districtmanagers, roadmen, and streetmenwhose status is here in dispute are each on the fringe, occupationally,of both such units.Under the circumstances I agree that their owndesires shall determine whether they shall be part of the Guildunit together with the inside circulation employees or whether, to-gether with the drivers they shall comprise a unit of outside circula-tion employees.I dissent, however, from the decision to permit the status of themasking artists to be determined by an election.The wages paidthese employees are much lower than those provided in the contractcovering photoengravers. , The Photo Engravers has never bargainedfor them and claims no membership among them. Its, claim, inessence, is not to represent the maskers or to include them in a unitwith photoengravers; but to recapture control of the process ofmasking."I would include the maskers in the Guild unit. Inas-much as the Guild represents a majority of the employees in theunit requested by it, including all the disputed groups, I would, afterthe elections among the district managers, roadmen, and streetmen,certify the Guild for a unit, including the maskers, without anelection.17 SeeMatter of New York Evening Journal,Inc.andNewspaper Guild of New York,10N. L. R. B. 197, 212